t c no united_states tax_court crestek inc subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p is the parent of a group of companies that includes a number of controlled_foreign_corporations cfcs before fy one of p’s domestic subsidiaries sec_1 borrowed money from the cfcs and those loans remained outstanding throughout fy and sec_1 before fy also borrowed money from a malaysian bank cfc-1 p’s malaysian subsidiary guaranteed this loan before mid-2005 cfc-1 sold completed products to another domestic subsidiary sec_2 for which sec_2 incurred payment obligations in the form of trade receivables cfc-1 ceased manufacturing oper- ations in mid-2005 the net trade receivable balance owed by sec_2 to cfc-1 remained constant at dollar_figure million from mid-2005 through the end of fy after mid-2005 cfc-2 assumed the manufacturing activities of cfc-1 and sold completed products to sec_2 the net trade receivable balance owed by sec_2 to cfc-2 rose from dollar_figure million in the first quarter of fy to dollar_figure million in the last quarter of fy r determined that all of these transactions gave rise to in- vestments in united_states_property under sec_956 and accordingly determined that p was required to include various amounts in gross_income under sec_951 held the outstanding intercompany loan balance owed by sec_1 to the cfcs constituted united_states_property held by the cfcs within the meaning of sec_956 during fy and held further cfc-1’s guaranty of sec_1’s loan and direct or indirect pledge of assets as security for that loan constituted united_states_property held by cfc-1 within the meaning of sec_956 and d during fy and held further the dollar_figure million trade receivable balance owed by sec_2 to cfc-1 which had been outstanding for at least three years and bore no interest was in excess of the amount that would be ordinary and necessary in a transaction between unrelated parties within the meaning of sec_956 to carry on their re- spective trades_or_businesses that trade receivable thus constituted united_states_property held by cfc-1 within the meaning of sec_956 during fy and held further in consequence of the holdings above p must include various amounts in gross_income under sec_951 held further there remains a material dispute of fact as to whether the trade receivable balances owed by sec_2 to cfc-2 which were incurred in an ongoing trade_or_business between those entities were ordinary and necessary within the meaning of sec_956 to carry on their respective trades_or_businesses richard joseph sapinski robert alan stern jefferson h read matthew t noll and john h dies for petitioner lisa m rodriguez paul n schneiderman and carmen n presinal- roberts for respondent opinion lauber judge petitioner is the parent of a group of companies that in- cludes a number of controlled_foreign_corporations cfcs the internal_revenue_service irs or respondent determined that these cfcs had invested substantial amounts of untaxed earnings_and_profits e_p in united_states_property as de- fined in sec_956 the irs accordingly determined that petitioner as the ultimate shareholder of the cfcs was required to include in income under sec_951 the amounts the cfcs had invested as a result of these and other determinations the irs determined for petitioner’s fiscal years ending date fye and date fye deficiencies and accuracy- related penalties under sec_6662 and d as follows 1all statutory references are to the internal_revenue_code in effect for the tax periods at issue and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar year deficiency penalty sec_6662 fye fye dollar_figure big_number dollar_figure big_number this case is currently before the court on respondent’s motion for partial summary_judgment filed under rule in this motion respondent seeks judg- ment as a matter of law that petitioner’s cfcs held investments in united_states_property via three sets of transactions loans extended by four cfcs to a do- mestic subsidiary in the form of intercompany cash advances a cfc’s guar- anty of a loan that a domestic subsidiary had secured from a foreign bank and loans extended by two cfcs to a domestic subsidiary in the form of trade receiv- ables in excess of amounts that would be ordinary and necessary within the meaning of sec_956 to carry on their respective trades_or_businesses we conclude that the first and second issues may appropriately be adjudi- cated summarily and that respondent is entitled to summary_judgment that the in- tercompany loans and the loan guaranty constituted investments in united_states_property within the meaning of sec_956 owing to disputes of ma- terial fact we conclude that the third issue may be adjudicated summarily only in part we will accordingly grant in part and deny in part respondent’s motion for partial summary_judgment background the following facts are derived from the parties’ pleadings and motion pa- pers including the declarations and the exhibits attached thereto crestek inc petitioner is a c_corporation incorporated in delaware it had its principal_place_of_business in new jersey at the time it filed its petition petitioner is the parent of a group of more than companies that manufac- ture and sell ultrasonic equipment industrial cleaning tanks cleaning systems ceramics subassemblies and wire bonding equipment the primary markets for petitioner’s products are semiconductor manufacturing companies and companies that engage in industrial testing petitioner and its domestic subsidiaries file a consolidated federal_income_tax return petitioner’s foreign subsidiaries during the tax periods at issue conducted operations primarily in europe and asia with substantial manufacturing facilities in malaysia petitioner is the sole shareholder of the crest group inc cgi a delaware corporation cgi is the sole shareholder of one domestic subsidiary and four foreign subsidiaries cgi’s domestic subsidiary is crest ultrasonics corp ultra- sonics cgi’s foreign subsidiaries are crest ultrasonics malaysia cum a malaysian corporation advanced ceramics technology malaysia actm a malaysian corporation kln mecasonic bv mecasonic a dutch limited_liability_company and crest europe aps crest europe a danish corporation crest eur- ope was the sole shareholder of crest europe gmbh crest germany a german corporation all five foreign subsidiaries were cfcs within the meaning of sec_957 petitioner and cgi were united_states_shareholders of these cfcs within the meaning of sec_951 because they owned directly or indirectly of the total combined voting power of all classes of the cfcs’ stock a intercompany loans at various times before fye cum mecasonic crest europe and crest germany had made loans to cgi substantial balances on these loans re- mained outstanding throughout the tax periods at issue the cfcs apart from crest germany extended no additional credit to cgi during fye or at the close of the first quarter of fye the outstanding intercompany loan balances owed by cgi to cum crest europe and mecasonic were dollar_figure dollar_figure and dollar_figure respectively these balances remained constant for the seven succeeding calendar quarters at the close of the first quar- ter of fye the outstanding intercompany loan balance owed by cgi to crest germany was dollar_figure that balance remained constant for the rest of fye at the close of the first quarter of fye the outstanding intercompany loan balance owed by cgi to crest germany was dollar_figure that balance remained con- stant for the rest of fye neither petitioner nor cgi had previously included in income for any year before fye any portion of these outstanding loan balances b guaranty transaction in date cgi borrowed dollar_figure million from the bank of islam a malaysian bank this loan was structured as a debenture a debt_instrument used to borrow for medium- to long-term periods as a condition of extending credit the bank of islam required cgi to secure a guaranty for the loan cum one of petitioner’s malaysian cfcs supplied the required guaranty although the debenture recites that a guaranty executed by cum in favour of the bank was attached petitioner has been unable to produce the docu- ment by which cum supplied its guaranty thus it is not entirely clear what assets cum pledged directly as security for cgi’s loan however the debenture required cgi to pledge as security for the bank of islam loan all stocks and shares that cgi then owned or thereafter acquired as well as all the rights titles and interests and the benefits of all rights securities and guarantees of any nature whatsoever that cgi then held or thereafter acquired the bank of islam loan had an outstanding balance of dollar_figure million at the end of the first quarter of fye which remained constant for the succeeding seven calendar quarters cum’s guaranty of this loan remained in place continu- ously from date through the end of fye neither petitioner nor cgi had previously included in income for any year before fye any por- tion of this outstanding loan balance c trade receivables before cum purchased raw materials from ultrasonics to use in man- ufacturing its products cum later sold its completed products to ultrasonics and others cum incurred payment obligations to ultrasonics for the raw materials and recorded these outstanding obligations as intercompany trade payables con- versely ultrasonics incurred payment obligations to cum for the completed pro- ducts and cum recorded these outstanding obligations as intercompany trade re- ceivables see sec_864 defining trade_or_service_receivable as an ac- count receivable or evidence_of_indebtedness arising out of the disposition by a related_person of property described in sec_1221 cum ceased its manufacturing operations sometime before date during fye and cum had no trade payables of any kind to ultrason- ics or any other u s affiliate but it had substantial trade receivables from ultra- sonics for completed products it had sold to ultrasonics before the net trade receivable balance owed to cum by ultrasonics was dollar_figure at the close of the first quarter of fye that balance remained constant for the succeed- ing seven calendar quarters ultrasonics had previously included dollar_figure of these trade receivables in gross_income under sec_951 after cum ceased its manufacturing operations those operations were transferred to actm which rented manufacturing facilities from cum actm continued to purchase raw materials from ultrasonics to use in manufacturing its products and likewise sold its completed products to ultrasonics and others actm incurred payment obligations to ultrasonics for the raw materials and re- corded these outstanding obligations as intercompany trade payables conversely ultrasonics incurred payment obligations to actm for the completed products and actm recorded these outstanding obligations as intercompany trade receiv- ables during fye and actm held substantial net trade receivables from ultrasonics for its completed product sales the net amounts of trade re- ceivables owed to actm by ultrasonics for these tax periods no portion of which had previously been included in petitioner’s gross_income were as follows quarter ending outstanding balance dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number at the close of fye and petitioner’s cfcs had previously un- taxed e_p denominated in euro for the european subsidiaries and in ringgit for the malaysian subsidiaries as follows entity crest europe mecasonic crest germany cum actm fye big_number big_number big_number rmbig_number rmbig_number fye big_number big_number big_number rmbig_number rmbig_number petitioner filed timely consolidated forms u s_corporation income_tax return for fye and the irs selected petitioner’s returns for ex- amination and determined that its cfcs during fye and had held sub- stantial investments in united_states_property which petitioner had neglected to include in gross_income as a result the irs determined deficiencies and accu- racy-related penalties as set forth above see supra p the irs issued petitioner a timely notice_of_deficiency and it timely petitioned this court i summary_judgment standard discussion summary_judgment is intended to expedite litigation and avoid costly and unnecessary trials see 116_tc_73 either party may move for summary_judgment upon all or any part of the legal issues in controversy rule a a motion for summary_judgment or par- tial summary_judgment will be granted only if it is shown that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law see rule b 118_tc_226 the moving party bears the burden of proving that there is no genuine dis- pute as to any material fact for this purpose the court views all factual materials and inferences in the light most favorable to the nonmoving party 85_tc_812 however the nonmoving party may not rest upon the mere allegations or denials of his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see 98_tc_518 aff’d 17_f3d_965 7th cir ii governing statutory framework a cfc is a foreign_corporation more than of whose stock in terms of voting power or value is owned directly indirectly or constructively by united_states_shareholders sec_957 a united_states_shareholder is a u_s_person who owns directly indirectly or constructively or more of the total com- bined voting power of the foreign corporation’s stock sec_951 the parties agree that all of petitioner’s foreign subsidiaries are cfcs and that petitioner their sole ultimate shareholder is a united_states_shareholder under sec_951 sec_951 requires that a united_states_shareholder owning cfc stock on the last day of the cfc’s taxable_year include in gross_income among other things the amount determined under sec_956 with respect to such shareholder for such year under sec_956 the amount determined under sec_956 with respect to a united_states_shareholder is the lesser_of the excess if any of a such shareholder’s pro_rata share of the average of the amounts of united_states_property held directly or indirectly by the controlled_foreign_corporation as of the close of each quarter of such taxable_year over b the amount of earnings_and_profits described in sec_959 with respect to such shareholder or such shareholder’s pro_rata share of the applicable_earnings of such controlled_foreign_corporation united_states_property includes among other things an obligation of a united_states_person sec_956 an obligation generally includes any bond note debenture account receivable note receivable open ac- count or other indebtedness sec_1_956-2t temporary income_tax regs fed reg date for purposes of sec_956 a cfc shall under regulations prescribed by the secretary be considered as holding an obligation of a united_states_person if such cfc is a pledgor or guarantor of such obligation sec_956 the secretary has issued regulations interpreting this provision the regulations generally provide that any obligation of a u_s_person with respect to which a cfc is a pledgor or guarantor shall be considered united_states_property held by the cfc sec_1_956-2 income_tax regs see id subpara providing that a cfc will be considered a guarantor if its assets serve at any time even though indirectly as security for the performance of an obligation of a united_states_person united_states_property is defined to exclude specified types of property including certain trade receivables sec_956 provides that united_states_property does not include any obligation of a united_states_person arising in connection with the sale or processing of property if the amount of such obligation outstanding at no time during the taxable_year exceeds the amount which would be ordinary and necessary to carry on the trade_or_business of both the other party to the sale or processing transaction and the united_states_person had the sale or processing transaction been made between unrelated persons whether the amount of an intercompany obligation is ordinary and necessary under this provision is to be determined from all the facts and circumstances in each case sec_1_956-2 income_tax regs the amount of the investment_in_united_states_property under sec_951 and sec_956 with respect to an obligation is the cfc’s adjusted_basis in the obligation reduced by certain liabilities sec_1_956-1 income_tax regs in the case of a pledge or guaranty the amount includible is based on the unpaid principal_amount of the obligation with respect to which the cfc is the pledgor or guarantor id subpara the amount includible is re- duced by any previously taxed e_p of the cfc see sec_951 last clause a c and it cannot exceed the united_states shareholder’s pro_rata share of the applicable_earnings of the cfc sec_956 iii analysis respondent contends that petitioner’s cfcs during fye and held three sets of investments in united_states_property under sec_956 that petitioner was required to include in gross_income under sec_951 the three sets of alleged investments were the outstanding loan balances owed by cgi to cum crest europe mecasonic and crest germany cum’s guaranty of the loan that cgi secured from the bank of islam and the out- standing trade receivables owed by ultrasonics to cum and actm we will ad- dress these items separately after considering petitioner’s threshold arguments which apply to all three sets of investments a threshold arguments petitioner first contends that all of respondent’s adjustments are barred by the statute_of_limitations on assessment sec_6501 generally requires the irs to assess a tax within three years after the filing of a return this three-year period begins on the due_date of the return if it is timely filed or on the actual fil- ing date if the return is filed late see sec_6501 if the irs issues a timely notice_of_deficiency and the taxpayer timely petitions this court the period of limitations is extended until the decision of the court becomes final and for days thereafter see sec_6503 sec_7481 zarins v commissioner tcmemo_2001_68 81_tcm_1375 aff’d 37_fedappx_747 6th cir sec_6501 sets forth several exceptions to the three-year_rule including the exception that appears in sec_6501 it provides if the taxpayer omits_from_gross_income an amount properly includible therein under sec_951 the tax may be assessed at any time within years after the return was filed the irs determined in the notice_of_deficiency that petitioner had omitted from gross_income substantial amounts properly includible therein under sec_951 and sec_956 sec_6501 thus operated to extend to six years the period of limitations on assessment petitioner filed its federal in- come tax returns for fye and on date and date respectively the notice_of_deficiency was mailed to petitioner on date that date is well within the six-year period specified in sec_6501 sec_6501 was redesignated as sec_6501 in by the hiring incentives to restore employment act pub_l_no sec_513 sec_124 stat pincite for ease of reference we will refer to sec_6501 for all relevant tax periods second petitioner observes that most of the proposed sec_956 inclusions are attributable to investments in united_states_property that the cfcs had made in tax periods before fye in petitioner’s view the irs was obligated to make any adjustments under sec_956 for the year in which the cfcs first acquired the united_states_property in question not for any later period petitioner cites no authority for this submission and it has no merit congress provided that the sec_956 inclusion for any taxable_year shall be determined by measuring the average amount of united_states_property held by a cfc as of the close of each quarter of such taxable_year sec_956 flush language a the statute does not require that the inclusion be made for the first year in which the cfc acquires its investment or that the inclusion be made for any particular year to the contrary the statute defines the inclusion for any particular year by reference to the amounts of united_states_property held directly or indirectly by the controlled_foreign_corporation during that year sec_956 emphasis added thus where a cfc holds an item of united_states_property for multiple years sec_956 permits an inclusion in income for any one of those years the only relevant limitation is that a sec_956 inclusion cannot be made more than once for any particular investment by a cfc in united_states_property congress accomplished this limitation by providing that any sec_956 inclusion must be reduced by previously_taxed_income pti under sec_959 petitioner concedes that except with respect to dollar_figure of trade receivables see supra p the pti limitation of sec_959 does not apply because petitioner has not previously included any amount in income on account of the cfcs’ investments in united_states_property with that proviso nothing in the statute bars the irs from making sec_956 adjustments for fye and or cf mcculloch corp v commissioner tcmemo_1984_422 48_tcm_802 barring irs from making an adjustment under an earlier version of sec_956 for years after the year in which the cfc made its initial investment_in_united_states_property petitioner’s final threshold argument is that even if a sec_956 inclu- sion is required the court must redetermine petitioner’s income for previous years to correctly account for current_earnings_and_profits petitioner cites sec_6214 for the proposition that this court in redetermining a deficiency for a particular year shall consider such facts with relation to the taxes for other years as may be necessary correctly to redetermine the amount of such deficiency t his argument as petitioner articulates it is misguided petitioner’s own e p--that is the e_p of the u s parent corporation--are wholly irrelevant in determining the proper amount of a sec_956 inclusion attributable to invest- ments in united_states_property by petitioner’s cfcs the entities whose tax_attributes are relevant to this determination are the cfcs not petitioner with respect to the cfcs two sets of tax_attributes are potentially relevant their applicable_earnings and their previously taxed earnings see sec_956 sec_959 but the parties have stipulated that the five cfcs have no pti apart from dollar_figure of trade receivables that was previously included in petitioner’s income and the parties have stipulated the amounts expressed in the local currency of each cfc’s previously untaxed e_p for fye and see supra p that being so we do not see what redetermination of e_p we would be called upon to make in sum we conclude that none of petitioner’s threshold arguments precludes us from considering the issues that respondent presents for summary_judgment we therefore proceed to address the three sets of transactions that in respondent’s view give rise to a sec_956 inclusion for fye and or 3to the extent that there is any uncertainty about the dollar amounts of the cfcs’ previously untaxed e_p owing to currency conversion or otherwise that uncertainty will be resolved in later proceedings in this court b intercompany loans at various times before fye cum crest europe mecasonic and crest germany had made loans to cgi and substantial balances on these loans remained outstanding during the tax periods at issue at of the close of the first quarter of fye the outstanding intercompany loan balances owed by cgi to cum crest europe and mecasonic were dollar_figure dollar_figure and dollar_figure respectively these balances remained constant for the seven suc- ceeding calendar quarters at the close of the first quarter of fye the out- standing intercompany loan balance owed by cgi to crest germany was dollar_figure that balance remained constant for the rest of fye at the close of the first quarter of fye the outstanding intercompany loan balance owed by cgi to crest germany had risen to dollar_figure that balance remained constant for the rest of fye petitioner does not dispute that loans in these dollar amounts were out- standing at the times stated or that the loans constituted obligation s of a united_states_person within the meaning of sec_956 nor does petitioner contend that these loans fall within any exception to the definition of united_states_property in sec_956 instead petitioner asserts that some of the loans might have been discharged and alternatively that any sec_956 inclu- sion attributable to the loans must have occurred if at all in a year before fye we reject both arguments in its response to the motion for partial summary_judgment petitioner as- serts that the trier of fact must determine if or when those loans were discharged but in opposing a motion for summary_judgment the nonmoving party may not rest upon mere allegations or denials but instead must set forth specific facts showing that there is a genuine dispute for trial rule d emphasis added see sundstrand corp t c pincite petitioner has set forth no specific facts remotely suggesting that any of the loans has been discharged or if a particular loan were thought to have been discharged how that loan was discharged and when in its declarations and discovery responses petitioner has admitted that there have been no payments on principal for any of these loans and that all of the loans listed above continued to be outstanding throughout the relevant time periods ending date loans that remain outstanding cannot have been discharged petitioner has provided nothing but vague speculation on this point unsupported by specific factual allegations of any kind this is insuf- 4if the cfcs truly discharged cgi from its obligation on one or more loans that would give rise to income_from_discharge_of_indebtedness under sec_108 unless some exclusion applied ficient to withstand a properly supported motion for summary_judgment fla country clubs inc v commissioner 122_tc_73 aff’d 404_f3d_1291 11th cir camerato v commissioner tcmemo_2002_28 83_tcm_1147 petitioner’s alternative argument is equally unpersuasive to the extent petitioner contends that the irs was obligated to make any sec_956 adjustment for the year in which the cfc first extended each loan we have already rejected that argument see supra pp to the extent petitioner contends that the sec_956 inclusions should be reduced by pti under sec_959 that conten- tion is foreclosed by its admission that no portion of the loan balances was ever previously included in its gross_income under sec_951 in sum we conclude that the intercompany loan balance owed by cgi to each cfc constituted united_states_property within the meaning of sec_956 held by that cfc during fye and subject_to any appli- cable e_p limitations petitioner is accordingly required by sec_951 to include in gross_income the following amounts for fye the outstanding balances owed by cgi to cum crest europe mecasonic and crest germany at the close of the first quarter of that year and for fye the dollar_figure increase in the outstanding balance owed by cgi to crest germany at the close of the first quarter of that year c guaranty transaction in date cgi borrowed dollar_figure million from the bank of islam a malaysian bank as a condition of extending credit the bank required cgi to secure a guaranty for the loan cum one of petitioner’s malaysian cfcs sup- plied the required guaranty this loan had an outstanding balance of dollar_figure million at the end of the first quarter of fye the loan balance remained constant for the succeeding sev- en calendar quarters and cum’s guarantee of the loan remained in place through- out this period neither petitioner nor cgi had previously included in income for any year before fye any portion of this outstanding loan balance respondent contends that cum as a guarantor of the bank of islam loan is considered as holding the obligation of a united_states_person under sec_956 respondent accordingly concludes that in the absence of any pti the dollar_figure million balance of that loan is includible in petitioner’s gross_income for fye under sec_951 see sec_1_956-1 income_tax regs 5given possible uncertainty as to the dollar amounts of the cfcs’ applicable e_p owing to currency conversion or otherwise the precise amounts of the sec_956 inclusions will be resolved in later proceedings in this court providing that in the case of a guaranty or pledge the amount of the united_states_property investment is the unpaid principal_amount of the obligation with respect to which the cfc is the pledgor or guarantor although cum’s status as a guarantor would be sufficient to support the grant of partial summary_judgment for respondent cum also appears to have been a pledgor in support of the bank of islam loan see sec_956 a cfc will be regarded as a pledgor if its assets serve directly or indirectly as security for the performance of an obligation of a united_states_person sec_1_956-2 income_tax regs provides that the pledge of stock of a controlled_foreign_corporation will be consid- ered as the indirect pledge of the assets of the corporation if at least percent of the total combined voting power of all classes of stock entitled to vote is pledged and if the pledge of stock is accom- panied by one or more negative covenants or similar restrictions on the shareholder effectively limiting the corporation’s discretion with respect to the disposition of assets and the incurrence of liabilities other than in the ordinary course of business because petitioner was unable to produce a copy of the actual guaranty document we do not know what assets cum pledged directly to the bank of islam but the debenture required cgi to pledge to the bank all stocks and shares that it owned which included its stock ownership_interest in cum cgi further pledged all rights securities and guarantees as well as the bene- fits of all rights securities and guarantees of any nature whatsoever which it then held or thereafter acquired to the extent that this latter pledge effectively limit ed cgi’s discretion with respect to the disposition of cum’s assets and the incurrence of liabilities the debenture contained negative cove- nants or similar restrictions see ibid that rendered cum an indirect pledgor as well as a guarantor petitioner advances against this conclusion two arguments the gist of both being that cum’s guaranty had little or no value petitioner first notes that cgi had originally pledged big_number shares of petitioner’s stock as collateral for the bank of islam loan that being so petitioner asserts that cum’s guaranty was a mean- ingless gesture according to petitioner cum’s guaranty furnished merely a secondary form of collateral that provided no incremental security for the bank of islam at the outset we have difficulty seeing the relevance of this argument sec- tion d provides that a cfc shall be considered as holding an obligation of a united_states_person if the cfc is a pledgor or guarantor of such obligation petitioner concedes that cum was a guarantor under the subpart_f regime as enacted by congress that is the end of the inquiry neither sec_956 nor the regulations interpreting it inquire into the relative importance that the creditor at- taches to the guarantee in any event petitioner offers no specific facts see rule d to sup- port its assertion that the bank of islam regarded cum’s guarantee as a meaning- less gesture as a malaysian bank the bank of islam may have regarded cgi’s pledge of stock in a closely held u s company as collateral of questionable value for reasons it deemed adequate the bank of islam demanded a guaranty from a malaysian company with malaysian assets and cum duly provided that guaran- tee when a bank agrees to make an dollar_figure million loan only after securing a guar- anty from a local company with local assets it is logical to assume that the bank regards that guaranty as valuable security petitioner has supplied no affidavit from the bank of islam or other document that would support a different conclu- sion petitioner’s speculation about the bank of islam’s motivation is insufficient without more to overcome a well-supported motion for summary_judgment see rule d sundstrand corp t c pincite dahlstrom t c pincite alternatively petitioner asserts that cum’s guaranty was worthless because other liabilities encumbering cum’s assets exceeded the fair_market_value of these assets at the time cum guaranteed the debenture in contending that cum was functionally insolvent petitioner has supplied no balance sheets income statements or other documentation concerning cum’s financial position at any point in time the sole support it advances for this allegation of insolvency is the assertion in a declaration by j michael goodson its chief_executive_officer that the assets pledged in support of the guarantee had liabilities that exceeded their fair_market_value the regulations provide that a cfc will be considered a guarantor if its assets serve at any time as security for the performance of an obligation of a united_states_person sec_1_956-2 income_tax regs cum’s guaranty re- mained in place continuously from date through date peti- tioner has provided no documents suggesting that the bank of islam ever ques- tioned the value of cum’s collateral or demanded additional security the parties agree that cum during fye and had book assets of at least dollar_figure million dollar_figure of loan receivables and dollar_figure of trade receivables from its u s affiliates if cum had genuine liabilities that put its solvency into serious question petitioner was required to set forth specific facts showing that there is a genuine dispute for trial on this point see rule d sundstrand corp t c pincite mr goodson’s naked assertion of insolvency devoid of any supporting financial or accounting data is insufficient to do this in any event it is not clear that cum’s precise financial condition is even relevant in determining whether its guaranty gives rise to an investment_in_united_states_property sec_956 provides that a cfc shall under regulations pre- scribed by the secretary be considered as holding an obligation of a united_states_person if such cfc is a pledgor or guarantor of such obligation the reg- ulations provide categorically with an exception not relevant here that any obli- gation of a united_states_person with respect to which a cfc is a pledgor or guar- antor shall be considered united_states_property held by the cfc see sec_1_956-2 income_tax regs neither the regulations nor the examples illustrating them make any refer- ence to the likelihood that the cfc will be called upon or be able to make good on its guarantee see sec_1_956-2 examples and income_tax regs the regulations reflect the common sense proposition that a lender would not ask for or be satisfied with a guarantee from a person who lacked the financial capac- ity to provide the security that the lender desires for tax purposes more generally 6the exception is provided for certain conduit financing arrangements see sec_1_956-2 income_tax regs cross-referencing subpara the courts have found valid guaranties to exist without closely scrutinizing the guarantor’s assets liabilities or overall financial health in short neither the statute nor the regulations provide any support for peti- tioner’s submission one example in a proposed regulation did refer to the value of the pledging cfc’s assets but that reference was omitted when the regulation was finalized compare sec_1_956-2 example proposed income_tax regs fed reg date with sec_1_956-2 example income_tax regs as actually promulgated the regulations make no provision for reducing the sec_956 inclusion by reference to the guarantor’s financial strength 7see eg 68_tc_979 holding that two essential elements are required for a valid guaranty an undertaking or promise on the part of the guarantor and a liability of the guarantor to make payment if the primary obligor fails to do so 47_tc_159 defining a guaranty as an undertaking or promise on the part of one person which is collateral to a primary or principal obligation on the part of another and which binds the obligor to performance in the event of nonperform- ance by such other aff’d 392_f2d_458 8th cir 8in date the secretary issued proposed_regulations providing guid- ance concerning the calculation of sec_956 inclusions attributable to pledges and guaranties see sec_1_956-1 proposed income_tax regs fed reg date one concern prompting this proposal was the possibility of multiple sec_956 inclusions attributable to multiple guarantors which could result in an aggregate inclusion exceeding the unpaid principal_amount of the guarantied obligation see ibid the secretary sought comments on a proposal to continued for these reasons we conclude that cum’s guarantee of the bank of islam loan gave rise to an investment_in_united_states_property within the meaning of sec_956 sec_956 provides that a cfc shall be consi- dered as holding an obligation of a united_states_person if such cfc is a pledgor or guarantor of such obligation the regulations the secretary has pre- scribed speak in similarly categorical terms providing no exceptions keyed to the cfc-guarantor’s financial strength assuming arguendo that cum’s financial strength might be relevant petitioner has come forward with no specific facts sug- gesting that cum lacked the financial capacity to provide the security the bank of islam desired we accordingly hold that subject_to any applicable e_p limita- tions petitioner is required by sec_951 to include in gross_income for fye the dollar_figure million balance of the bank of islam loan outstanding on that date see sec_1_956-1 income_tax regs providing that in the case of a pledge or guaranty the amount of the united_states_property investment is the continued allocate the unpaid principal_amount of the guarantied obligation among multiple cfcs in accordance with their credit capacities as measured for example by the relative net values of their assets ibid the secretary ultimately chose not to implement this approach this series of events is consistent with the conclusion that the financial capacity of the cfc-guarantor is not a factor under the regula- tions that currently exist unpaid principal_amount of the obligation with respect to which the cfc is the pledgor or guarantor d trade receivables petitioner concedes that cum and actm during fye and held substantial trade receivables owed by ultrasonics the receivable owed by ultra- sonics to cum was dollar_figure throughout this period the net receivables owed by ultrasonics to actm grew steadily from dollar_figure in the fourth quarter of fye to dollar_figure in the fourth quarter of fye see supra p petitioner contends that these receivables are excepted from the definition of united_states_property by sec_956 this exception covers any obligation of a united_states_person arising in connection with the sale or proces- sing of property but only if the amount of such obligation at no time during the taxable_year exceeds the amount which would be ordinary and necessary to carry on the trade_or_business of both parties to the transaction assuming that they were unrelated persons whether the volume of trade receivables held by a cfc is ordinary and necessary for this purpose is to be determined from all the facts and circumstances in each case sec_1_956-2 income_tax regs respondent contends that no receivables held by cum or actm qualify for the sec_956 exception petitioner contends that the exception for trade receivables presents a factual question and that material disputes of fact exist we agree with respondent as to the receivable held by cum but with pe- titioner as to the receivables held by actm before cum had purchased raw materials from ultrasonics manufac- tured various products and sold the completed products to ultrasonics and others but cum ceased all manufacturing operations sometime before date and those operations were transferred to actm from that point forward actm replaced cum as petitioner’s contract manufacturer the parties have stipulated that cum thereafter remained in existence and has not been dissolved as far as the record reveals however cum’s sole commercial activity after date was renting its former manufacturing facilities to actm its malaysian sister cor- poration for a variety of reasons we conclude that the dollar_figure receivable held by cum during fye and does not qualify for the sec_956 exception because cum had ceased all manufacturing operations by mid-2005 all subsequent transactions involving inventory purchases and product sales oc- curred between actm and its u s affiliates petitioner does not contend that cum engaged in any commercial transaction with any u s affiliate during the tax periods at issue cum had no trade payables to any u s affiliate during this peri- od and the dollar amount of the receivable on its books did not change this dollar_figure receivable was a legacy of a business activity that cum had terminated two years previously while it was an obligation that originally arose in connection with the sale or processing of property by fye it was simply an open account owed to cum by its u s affiliates having lost any con- nection to ongoing commercial transactions the receivable was not ordinary and necessary because cum and ultrasonics were no longer engaged in a trade_or_business with each other see sec_956 to qualify for the statutory exception the taxpayer must establish that the amount of the obligation does not exceed the amount that would be ordinary and necessary to carry on the trade_or_business of both parties to the transaction if the sales or processing transaction had been made between unrelated persons ibid in commercial sales transactions between unrelated persons vendors expect to be paid relatively promptly the dollar_figure receivable on cum’s books during the first quarter of fye had been outstanding for at least three years and bore no interest by no stretch of the imagination could this be described as ordinary in a sales transaction between unrelated parties and since there were no ongoing commercial transactions between cum and its u s affiliates petitioner cannot show that any portion of this receivable was necessary to facilitate the sale or processing of any property to overcome a well-supported motion for summary_judgment a party must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite petitioner has set forth no specific facts suggesting that any portion of cum’s dollar_figure receivable qualifies for the sec_956 exception the vague and conclusory assertion by peti- tioner’s ceo that the transactions and amounts exchanged between crest ultra- sonics corp crest ultrasonics malaysia and advanced ceramics technology malaysia were ordinary and necessary does not suffice to create a triable issue of fact on the other hand we agree with petitioner that material disputes of fact do exist as to whether the volume of trade receivables held by actm was ordinary and necessary petitioner has supplied documents showing extensive account payable and account receivable activity between ultrasonics and actm during fye and it seems likely that the volume of actm’s net receivables was excessive it showed no trade payables at the end of either year while the volume of its trade receivables steadily increased from dollar_figure to dollar_figure but determining the exact volume that qualified as ordinary and necessary de- pends on all the facts and circumstances in each case and will thus require trial see sec_1_956-2 income_tax regs in sum we conclude that subject_to any applicable e_p limitations and subject_to a pti reduction of dollar_figure on account of trade receivables previous- ly included in petitioner’s gross_income petitioner is required by sec_951 to include in gross_income for fye the dollar_figure receivable that ultrasonics owed to cum as to the balance of the trade receivables draw- ing all inferences in the light most favorable to petitioner as the nonmoving party see dahlstrom t c pincite we conclude that respondent’s motion for summary_judgment must be denied to implement the foregoing an order will be issued granting in part and denying in part respondent’s motion for partial summary_judgment
